 1                                                                              The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7
                                       IN THE UNITED STATES DISTRICT COURT
 8                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
 9

10    UNITED STATES OF AMERICA,               )
                                              )                        Case No. 2:19-cv-00052-RAJ
11             Plaintiff,                     )
                                              )                        ORDER RE: UNITED STATES’
12             v.                             )                        MOTION TO COMPEL DISCOVERY
                                              )                        RESPONSES AND FOR SANCTIONS
13    ELMER J. BUCKARDT a.k.a. E.J. Buckardt; )
      KAREN A. BUCKARDT a.k.a.                )
14    K.A. Buckardt;                          )
      D'SKELL AGAPE SOCIETY; and              )
15    SNOHOMISH COUNTY,                       )
                                              )
16             Defendants.                    )
      _______________________________________)
17
                Before the Court is the United States of America’s Motion to Compel Discovery
18
     Responses and for Sanctions (“Motion”), referred to the undersigned for consideration. For the
19
     reasons set forth in the Motion, and having considered the record contained herein and the
20
     arguments made at hearing, and good cause being shown, the United States Motion is
21
     GRANTED in part and DEFERRED in part. It is hereby ordered that:
22
                A.          Elmer J. Buckardt shall provide complete, accurate, and meaningful discovery
23
     responses to the United States’ First Interrogatories directed to him, to the United States, within
24
      Order Re: U.S.’ Mot. to Compel Discovery Responses and for               U.S. DEPARTMENT OF JUSTICE
      Sanctions                                                    1           Tax Division, Western Region
      (Case No. 2:19-cv-00052-RAJ)                                             P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-616-3366
 1   7 days of this order. If defendant has objections to an interrogatory, they must be stated clearly

 2   and concisely in response to the interrogatory. Any other objections will not be considered;

 3              B.          Elmer J. Buckardt shall provide complete, accurate, and meaningful discovery

 4   responses to the United States’ First Requests for Production directed to him, to the United

 5   States, within 7 days of this order. If defendant has objections to a request, they must be stated

 6   clearly and concisely in response to the request. Any other objections will not be considered;

 7              C.          Karen A. Buckardt shall provide complete, accurate, and meaningful discovery

 8   responses to the United States’ First Interrogatories directed to her, to the United States, within 7

 9   days of this order. If defendant has objections to an interrogatory, they must be stated clearly

10   and concisely in response to the interrogatory. Any other objections will not be considered;

11              D.          Karen A. Buckardt shall provide complete, accurate, and meaningful discovery

12   responses to the United States’ First Requests for Production directed to her, to the United States,

13   within 7 days of this order. If defendant has objections to a request, they must be stated clearly

14   and concisely in response to the request. Any other objections will not be considered;

15              E.          The D’Skell Agape Society shall provide complete, accurate, and meaningful

16   discovery responses to the United States’ First Interrogatories directed to it, to the United States,

17   within 7 days of this order. If defendant has objections to an interrogatory, they must be stated

18   clearly and concisely in response to the interrogatory. Any other objections will not be

19   considered;

20              F.          The D’Skell Agape Society shall provide complete, accurate, and meaningful

21   discovery responses to the United States’ First Requests for Production directed to it, to the

22   United States, within 7 days of this order. If defendant has objections to a request, they must be

23   stated clearly and concisely in response to the request. Any other objections will not be

24   considered;
      Order Re: U.S.’ Mot. to Compel Discovery Responses and for           U.S. DEPARTMENT OF JUSTICE
      Sanctions                                                    2       Tax Division, Western Region
      (Case No. 2:19-cv-00052-RAJ)                                         P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-616-3366
 1              G.          The request for reasonable expenses and attorney’s fees the United States incurred

 2   in bringing the Motion is DEFERRED;

 3              H.          If Elmer J. Buckardt fails to comply with this order within 7 days, he will be

 4   prohibited from supporting or opposing designated claims or defenses, or from introducing

 5   designated matters in evidence;

 6              I.          If Karen A. Buckardt fails to comply with this order within 7 days, she will be

 7   prohibited from supporting or opposing designated claims or defenses, or from introducing

 8   designated matters in evidence;

 9              J.          If the D’Skell Agape Society fails to comply with this order within 7 days, it will

10   be prohibited from supporting or opposing designated claims or defenses, or from introducing

11   designated matters in evidence;

12              K.          If Elmer J. Buckardt fails to comply with this order within 21 days, the plaintiff

13   may move for entry of default judgment against him in this proceeding;

14              L.          If Karen A. Buckardt fails to comply with this order within 21 days, the plaintiff

15   may move for entry of default judgment against her in this proceeding;

16              M.          If the D’Skell Agape Society fails to comply with this order within 21 days, the

17   plaintiff may move for entry of default judgment against it in this proceeding;

18              IT IS SO ORDERED.

19              Dated this 14th day of November, 2019.

20

21

22
                                                                       A
                                                                       Mary Alice Theiler
                                                                       United States Magistrate Judge
23

24
      Order Re: U.S.’ Mot. to Compel Discovery Responses and for                 U.S. DEPARTMENT OF JUSTICE
      Sanctions                                                    3             Tax Division, Western Region
      (Case No. 2:19-cv-00052-RAJ)                                               P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-616-3366
 1   ///

 2   ///

 3   ///

 4   ///

 5   ///

 6   Presented By:
     RICHARD E. ZUCKERMAN
 7   Principal Deputy Assistant Attorney General

 8   /s/ Yen Jeannette Tran
     YEN JEANNETTE TRAN
 9   Trial Attorney, Tax Division
     U.S. Department of Justice
10   P.O. Box 683
     Washington, D.C. 20044
11   202-616-3366 (v)
     202-307-0054 (f)
12   Y.Jeannette.Tran@usdoj.gov

13   Of Counsel:
     BRIAN T. MORAN
14   U.S. Attorney, Western District of Washington

15   Attorneys for the United States of America

16

17

18

19

20

21

22

23

24
      Order Re: U.S.’ Mot. to Compel Discovery Responses and for       U.S. DEPARTMENT OF JUSTICE
      Sanctions                                                    4   Tax Division, Western Region
      (Case No. 2:19-cv-00052-RAJ)                                     P.O. Box 683
                                                                       Washington, D.C. 20044
                                                                       Telephone: 202-616-3366
